SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 2) Annual Report Pursuant to Section13 or 15 (d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended December31, 2011 Commission File Number 0-7092 RELIABILITY INCORPORATED (Exact name of registrant as specified in its charter) TEXAS 75-0868913 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 410 Park Avenue15th FloorNew York, New York10022 (Address of principal executive offices) (Zip Code) (212) 231-8359 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, no par value per share (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YES¨NOx Indicate by check mark whether the issuer is not required to file reports pursuant to Section13 or 15(d) of the Exchange Act. YES¨NOx Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past ninety days.YES x NO ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12(b)-2 of the Exchange Act).YESxNO¨ State issuer’s revenues for its most recent fiscal year: 0 State the aggregate market value of the voting and non-voting common equity held by non-affiliates; computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of June 30, 2011: $107,500. Number of shares outstanding of the issuer’s Common Stock as of March 7, 2012: 13,513,533. Documents Incorporated by ReferenceNone. 1 RELIABILITY INCORPORATED Form 10-K TABLE OF CONTENTS December31, 2011 PART I Item 1. Description of Business 3 Item 1.(A) Risk Factors. 3 Item 1.(B) Unresolved Staff Comments. 3 Item 2. Description of Properties 3 Item 3. Legal Proceedings 3 Item 4. Submission of Matters to a Vote of Security Holders 3 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 4 Item 6. Selected Financial Data 4 Item 7. Management’s Discussion and Analysis or Plan of Operation 4 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 6 Item 8. Financial Statements 6 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 6 Item9A. Controls and Procedures 6 Item 9B. Other Information 6 PART III Item 10. Directors, Executive Officers, and Corporate Governance 7 Item 11. Executive Compensation 8 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 8 Item 13. Certain Relationships and Related Transactions and Director Independence 9 Item 14. Principal Accountant’s Fees and Services 9 Item 15. Exhibits 10 Signatures 11 2 EXPLANATORY NOTE We are filing this Amendment No. 2 of Form 10-K/A (the “Amendment”) to our annual report on Form 10-K for the fiscal year ended December 31, 2011 (the “Original Report”) to revise Item 9A (Controls and Procedures) and Item 15 (Exhibits).No other changes have been made to the Original Report. Except as otherwise reflected below, this Amendment speaks as of the filing date of the Original Report and does not reflect events that may have occurred subsequent to the filing of the Original Report. PART I Item1. Description of Business THE COMPANY The Company was incorporated under the laws of the State of Texas in 1953, but the principal business of the Company, as described in this report, started in 1971, and was closed down in 2007. The Company had two wholly owned subsidiaries, Reliability Singapore, Pte Ltd. and Reliability Contractors of Florida, neither of which is operating. The Company has no further operating activities and is now a shell company. Based upon its current financial position, and an evaluation of the prospects for continuing to operate, the Company has concluded that it should sell the Company or identify a merger partner. There can be no assurances that the Company will be successful in completing such a transaction or be able to maintain sufficient liquidity over a period of time that will allow it to carry out this action, in which case the Company might be forced to dissolve or seek protection under the Federal bankruptcy statutes, or both. The accompanying financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classifications of liabilities that may result from the possible inability of the Company to continue as a going concern. Available sources of liquidity at December31, 2011 include cash and cash equivalents of $4,000. EMPLOYEES We have no employees. Item1A. Risk Factors. The Company Has No Means to Generate Revenue We have no source of revenue. Our cash balance has been diminished by general and administrative expenses. The Market For Our Stock Is Not Liquid And The Stock Price Is Subject To Volatility Our stock is quoted on the OTCQB of the OTC Marketplace under the symbol of "REAL", where low trading volume and high volatility is often experienced. While a few firms make a market in our stock, the historically low trading volume and relatively few market makers of our stock make it more likely that a severe fluctuation in volume, either up or down, will significantly impact the stock price. There can be no assurance that these market makers will continue to quote our stock and a reduction in such market makers would negatively impact trading liquidity. Further, with our constrained resources and increased cost and time associated with implementation of Sarbanes-Oxley, it may not be possible for us to remain listed on the OTC Bulletin Board in the future as a fully reporting company. Lastly, the uncertainty of the future of the Company may limit the liquidity of our stock. This and the existing limited market and volume in the trading of our stock, may result in our stockholders having difficulty selling our common stock. The trading price of our Common Stock has been, and will likely continue to be, subject to wide fluctuations in response to possible claims arising from our asset sale, the uncertainty of the future of the Company, general market fluctuations and other events and factors, some of which may be beyond our control. Item1B. Unresolved Staff Comments. Not applicable. Item2. Description of Properties. Not applicable Item3. Legal Proceedings. Not applicable. Item4. Submission of Matters to a Vote of Security Holders. Not applicable. 3 PART II Item5. Market for Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. The Company’s common stock trades in the over-the-counter bulletin board market under the symbol REAL.The high and low sale prices for 2010 and 2011 are set forth below. First Quarter Second Quarter Third Quarter Fourth Quarter High $ Low High $ Low The Company paid no cash dividends in 2010 or 2011 and had 190 shareholders of record as of December31, 2011, not counting the shareholders who hold the Company stock in street name. The following table sets forth the number of shares of the Company’s common stock reserved for issuance under the Company’s equity compensation plan as of December31, 2011: Plan category Numberofsecuritiestobe issued upon exercise of outstanding options, warrants and rights (a) Weighted-average exercise price of outstandingoptions, warrants and rights (b) Numberofsecurities remaining available for future issuance under equitycompensationplans (excluding securities reflected in column (a)) (c) Equity compensation plans approved by security holders $ $ $ 0 Equity compensation plans not approved by security holders — — — Total $ 0 No shares of common stock were repurchased by the Company in 2010 or 2011. Item6. Selected Financial Data. Not applicable. Item7. Management’s Discussion and Analysis or Plan of Operation. Management’s discussion and analysis of its financial condition and results of operations is based on the Company’s Financial Statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires the Company to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses and the related disclosure of contingent assets and liabilities, if any exist. The Company evaluates its estimates on an on-going basis. The Company bases its estimates on historical experience and various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values and disclosure of amounts recorded or disclosed in the Financial Statements of the Company. CRITICAL ACCOUNTING POLICIES This discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses based on historical experience and various other factors that are believed to be reasonable under the circumstances. Actual results may differ from these estimates under different assumptions or conditions. Our audited financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company’s current circumstances, including the sale of all its revenue-generating assets and significant operating losses, raise substantial doubt about the likelihood that the Company will continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. FORWARD-LOOKING STATEMENTS This Management’s Discussion and Analysis and other parts of this report contain forward-looking statements that involve risks and uncertainties, as well as current expectations and assumptions. From time to time, the Company may publish forward-looking statements, including those that are contained in this report, relating to such matters as anticipated financial performance, business prospects, technological developments, new products, research and development activities and similar matters. The Private Securities Litigation Reform Act of 1995 provides a safe harbor for forward-looking statements. In order to comply with the terms of the safe harbor, the Company notes that a variety of factors could cause the Company’s actual results and experience to differ materially from the anticipated results or other expectations expressed in the Company’s forward-looking statements. The risks and uncertainties that may affect the operations, performance, development and results of the Company’s business include, but are not limited to, its ability to maintain sufficient working capital, adverse changes in the economy, the ability to attract and maintain key personnel, its ability to identify or complete an acceptable merger or acquisition, and future results related to acquisition, merger or investment activities. The Company’s actual results could differ materially from those anticipated in these forward-looking statements, including those set forth elsewhere in this report. The Company assumes no obligation to update any such forward-looking statements. 4 ANALYSIS OF FINANCIAL CONDITION Net cash used by operating activities for the year ended December 31, 2010 was $29,000, compared to $24,000 used by operations during 2011. Theusage of cash in 2011 was attributable to the net loss, which in turn resulted from general and administrative expenses. The principal items contributing to the $29,000 usage of cash in 2010 were a loss of $32,000, offset by an increase in accounts payable and accrued liabilities of $3,000. Financing activities provided $10,000 cash in 2010, while financing activities provided $26,000 cash in 2011. The Company is now a shell corporation. The accompanying financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classifications of liabilities that may result from the possible inability of the Company to continue as a going concern. Based upon its current financial position, and an evaluation of the prospects for continuing to operate, the Company has concluded that it should sell the Company or identify a merger partner. There can be no assurances that the Company will be successful in completing such a transaction or be able to maintain sufficient liquidity over a period of time that will allow it to carry out this action, in which case the Company might be forced to dissolve or seek protection under the Federal bankruptcy statutes, or both. RESULTS OF OPERATIONS Net Revenues and Gross Profit Revenues and gross profit for 2010 and 2011 are reported as zero for both years, as all operations were discontinued as of September30, 2007. General and Administrative General and administrative (“G&A”) expenses primarily consist of legal, accounting and other professional services. G&A expenses decreased from $32,000 in 2010 to $24,000 in 2011. Provision for Income Taxes The Company recorded no provision or benefit for Federal income taxes in 2010 or 2011. Benefits from the tax loss carryforwards have been fully offset by valuation allowances since realization cannot be assured. OFF-BALANCE SHEET ARRANGEMENTS None. 5 Item7A. Quantitative and Qualitative Disclosures About Market Risk. Not applicable. Item8. Financial Statements The financial statements of the Company and the related report of the Company’s independent registered public accounting firm thereon are included in this report on pages 12 through 18. Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. Not applicable Item9A. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures.The Principal Executive Officer and Principal Financial Officer evaluated the effectiveness of the disclosure controls and procedures as of the end of the period covered by this report. Based on that evaluation, the Principal Executive Officer and Principal Financial Officer concluded that the disclosure controls and procedures as of the end of the period covered by this report were effective such that the information required to be disclosed in reports filed under the Securities Exchange Act of 1934 is (i)recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms and (ii)accumulated and communicated to the Principal Executive Officer and Principal Financial Officer to allow timely decisions regarding disclosure. A controls system cannot provide absolute assurance, however, that the objectives of the controls system are met, and no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within a company have been detected. Management’s Annual Report on Internal Control over Financial Reporting.Management is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rule13a-15(f) under the Exchange Act). Internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes of accounting principles generally accepted in the United States. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Therefore, even those systems determined to be effective can provide only reasonable assurance of achieving their control objectives. The Principal Executive Officer and Principal Financial Officer evaluated the effectiveness of the Company’s internal control over financial reporting as of December31, 2011.In making this assessment, the Principal Executive Officer and Principal Financial Officer used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in Internal Control— Integrated Framework. Based on this evaluation, the Principal Executive Officer and Principal Financial Officerconcluded that, as of December31, 2011, internal control over financial reporting was effective. The financial statements of the Company for 2010 and 2011 have been audited by the independent registered public accounting firm of Ramirez Jimenez International CPA’s who were given unrestricted access to all financial records and related data, including minutes of all meetings of stockholders and the Board of Directors. This annual report does not include an attestation report from the Company’s registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by the Company’s public accounting firm pursuant to rules of the Securities and Exchange Commission that permit the Company to provide only management’s report in this annual report. (b) Changes in Internal Control over Financial Reporting. There were no changes in the Company’s internal controls over financial reporting, known to the Principal Executive Officer and Principal Financial Officer, that occurred during the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. Item9B. Other Information Not applicable. 6 PART III Item10. Directors Executive Officers, and Corporate Governance. The following table sets forth the name, age and position with the Company of (i) each of the persons appointed to the Company's Board of Directors effective 10 days after this Information Statement is distributed to shareholders and (ii) each of the persons appointed as Executive Officer(s) of the Company as described herein: NAME AGE PRINCIPAL POSITION Jay Gottlieb 67 Chairman of the Board of Directors, Secretary and Treasurer Michael Pearce 50 Director Greggory Schneider 35 Director and Chief Financial Officer Joshua Krom 35 Director Ron Gutterson 67 Director Below is the biography of the current Member of the Board of Directors: Jay A.Gottlieb is a private investor in various companies since 1998.He is involved in analysis and investment in undervalued special situations and shell corporations. He presently owns between 5% and 25% of 10 public companies and from 2008 to 2010 was a member of the Board of Directors of Golf Trust of America, Inc. From 1992 to 1998 he was the editor of an investment service that analyzed and published extensive data on companies planning initial public offerings. From 1977 to 1991, Mr.Gottlieb was the President and Chairman of the Board of The Computer Factory,Inc.(NYSE), a nationwide organization involved in retail and direct sales, servicing and leasing of personal computers. From 1969 to 1988, he was President of National Corporate Sciences,Inc., a registered investment advisory service.Mr.Gottlieb holds a Bachelor of Arts from New York University. Michael Pearce is Chairman of Pernix Therapeutics Holdings, Inc (NYSE Amex:PTX), a specialty pharmaceutical company. From November 2007 to March 2010, he was Chairman and Chief Executive Officer of Golf Trust of America, Inc. (NYSE Amex:GTA). Mr. Pearce has been a private investor in various companies since 2002, with emphasis in distressed securities of publicly traded entities. From late 1999 through 2001, he served as Chief Executive Officer of iEntertainment Network.From 1996 to 1998, he served as Senior Vice President of Sales and Marketing of publicly traded VocalTec Communications, later returning in 1999 in a consulting capacity to its Chairman on matters pertaining to strategic alternatives, business development and mergers and acquisitions. From 1983 to 1996, he was employed in various technology industry management positions, including Senior Vice President of Sales and Marketing at Ventana Communications, a subsidiary of Thomson Corporation; Vice President of Sales at Librex Computer Systems, a subsidiary of Nippon Steel; and National Sales Manager at Hyundai Electronics America. From 1979 to 1983, he attended Southern Methodist University. Gregg Schneider is a private investor who specializes in undervalued publicly traded securities.During the past sixteen years, Mr. Schneider hasbeen an activedealer in numismatic items, specializing in U.S. rare coins and currency.Mr. Schneider attended two years of courses at UCLA and is involved in several charitable organizations. Joshua Krom is the President of Realty Asset Management, LLC, a full service real estate company which has specialized in acquiring and rapidly repositioning distressed properties with the goal of maximize its investors’ returns.Mr. Krom has significant experience in the financial analysis of residential portfolios, retail, industrial and apartment buildings.He is a member of some of the most prominent national Real Estate Owned organizations.Prior to forming Realty Asset Management, LLC, Mr. Krom practiced real estate and corporate law.He is a licensed attorney and real estate broker in California and a licensed real estate broker in Nevada.Mr. Krom received his Juris Doctorate degree from Emory University School of Law where he was a Dean’s Honors recipient.He graduated with High Honors from the University of California, Santa Barbara where he received a Bachelor of Arts Degree in Communications. Ron Guttersonhas for the last 15 years been President and Chief Operating Officer of Sage Solutions Inc., a New York based computer technology organization.During this period, he has rendered technology services to the major Fortune 100 corporations of America in the manufacturing, banking, and brokerage industries.For ten years prior, Mr. Gutterson was Vice President of Sales for the International Operations division of a major home furnishings convertor based out of New York.He holdsa B.S. in Economics and an MBA in Finance. Directors serve a one-year term and hold office until their successors are elected by the shareholders, unless they shall sooner resign. 7 Item11. Executive Compensation. Summary compensation table The Company has not paid any salary to its officers or Directors in 2011 or 2010. Under the Company’s Amended and Restated 1997 Stock Option Plan (“Option Plan”), which expired in 2006, stock option grants were available for officers, directors, and key employees. The objective of the Option Plan was to promote the interest of the Company by providing an ownership incentive to officers, directors, and key employees, to reward outstanding performance, and to encourage continued employment. The Board of Directors, which acted as the Plan Administrator, determined to whom options were granted, the type of options, the number of shares covered by such options and the option vesting schedule. All options were issued at market value on the date of the grant and generally had a ten-year contractual term with graded vesting. Outstanding equity awards The following table discloses information regarding all option awards, to executive officers, to purchase the Company’s Common Stock as of December31, 2011. Option Awards NumberofSecuritiesUnderlying UnexercisedOptions Option Name (a) #Exercisable (b) #Unexercisable(1) (c) ExercisePrice (e) ExpirationDate (f) Larry Edwards (former President) $ 7/19/2016 All issued options are vested and became exercisable on January20, 2007. Director Compensation None Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. Principal shareholders Based on information available to the Company through filings with the Securities and Exchange Commission, each of the following persons or groups beneficially owned 5% or more of the 12,013,333 shares of common stock outstanding as of December31, 2011. Name and Address of Beneficial Owner AmountandNatureof BeneficialOwnership PercentofClass Jay Gottlieb 27 Misty Brook Lane, New Fairfield, CT 06812 34.4 % William Vlahos 601 Montgomery St., Ste. 1112, San Francisco, CA 94111 10.4 % 8 On August 9, 2010 the Board members unanimously voted to issue Mr. Jay Gottlieb, for his payment of $10,000, 800,000 shares of Company common stock at $.0125 per share, the approximate average of the most recent trades in the Company’s common stock.In January 2011, the Company issued 1,083,333 shares of common stock for total proceeds of $13,000. In April 2011, the Company issued 500,000 shares for a total of $8,000.On January 17, 2012 the Board voted to issue 1,500,000 shares to Jay Gottlieb and Gregg Schneider at $0.016 per share for a total of $24,000. Security ownership of management As of December31, 2011, the amount of common stock owned by the directors of the Company was: Name of individual or group AmountandNatureofBeneficial Ownership (1), (2) PercentofClass(3) Jay Gottlieb 34.4 % Gregg Schneider All executive officers and directors as a group 44.1 % Item 13. Certain Relationships and Related Transactions and Director Independence All directors other than Jay Gottlieb and Gregg Schneider are independent. Item14. Principal Accountant’s Fees and Services Aggregate fees paid or payable to Ramirez Jimenez International CPA’s in connection with their services during fiscal years 2010 and 2011 are listed below: Fee category Audit fees $ $ Audit-related fees Tax fees All other fees Total fees $ $ Audit Fees: Consists of fees billed for professional services rendered for the audits of Reliability’s annual financial statements and the review of Reliability’s quarterly financial statements. Tax Fees: Consists of tax compliance/preparation and other tax services. Tax compliance/preparation consists of fees billed for professional services related to federal, state and international tax compliance. Other tax services consist of fees billed for other miscellaneous tax consulting and planning. 9 PART IV Item15. Exhibits The following exhibits are filed as part of this report or incorporated by reference: Financial Statements: as referenced in Item8 hereof Restated Articles of Incorporation (with amendment). Reference is made to Exhibit 3 to the Company’s Quarterly Report on Form 10-Q for the quarter ended June30, 1995. Restated Bylaws. Reference is made to Exhibit 3.2 to the Company’s Annual Report on Form 10-K for the year ended December 31, 2003. Amended Bylaws. Reference is made to Exhibit 3.01 of the Company’s Form 8-K, filed on April 6, 2007. Consent of Independent Registered Public Accounting Firm—Ramirez Jimenez International CPA’s. Certification of Principal Executive Officer pursuant to Rule 13a-14(a)/15d-14(a) of the Securities Exchange Act. 31.2 Certification of Principal Financial Officer pursuant to Rule 13a-14(a)/15d-14(a) of the Securities Exchange Act. 32.1 Certification Pursuant to Rule 13a-14(b)/15d-14(b) and Section 1350, Chapter 63, Title 18 of the United States Code (Certification will not be deemed “filed” for purposes of Section 18 of the Securities Act of 1934, as amended). 101.INS** XBRL Instance Document 101.SCH** XBRL Taxonomy Extension Schema Document 101.CAL** XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF** XBRL Taxonomy ExtensionDefinition Linkbase Document 101.LAB** XBRL Taxonomy ExtensionLabel Linkbase Document 101.PRE** XBRL Taxonomy ExtensionPresentation Linkbase Document ** XBRL (Extensible Business Reporting Language) information is furnished and not filed or a part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. 10 SIGNATURES Pursuant to the requirements of Section13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this Amendment No.2 to its Annual Report on Form 10-K to be signed on its behalf by the undersigned, thereunto duly authorized. RELIABILITY INCORPORATED (Registrant) DATE: November13, 2012 BY /s/ Jay Gottlieb Jay Gottlieb, Chairman of the Board of Directors, President In accordance with the Exchange Act, this report has been signed below by the following persons on behalf of the Company and in the capacities and on the dates indicated. /s/ Jay Gottlieb DATE: November 13, 2012 Jay Gottlieb, President and Director (Principal Executive Officer) /s/ Gregg Schneider DATE: November 13, 2012 Gregg Schneider, Chief Financial Officer and Director (Principal Financial Officer) /s/ Michael Pearce DATE: November 13, 2012 Michael Pearce, Director /s/ Ron Gutterson DATE: November 13, 2012 Ron Gutterson, Director /s/ Josh Krom DATE: November 13, 2012 Josh Krom, Director 11 RELIABILITY INCORPORATED REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders Reliability Incorporated We have audited the accompanying balance sheets of Reliability Incorporated as of December31, 2011 and 2010, and the related statements of operations, stockholders’ equity (deficit), and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of the Company’s internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, thefinancial position of Reliability Incorporated as of December31, 2011 and 2010, and theresults of its operations and its cash flows for the years then ended, in conformity with U.S. generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company has no operating activities. It is now a shell company and its future plans are uncertain. These factors raise substantial doubt about its ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Ramirez Jimenez International CPA’s Irvine, California March 7, 2012 12 RELIABILITY INCORPORATED BALANCE SHEETS (In thousands, except share data) ASSETS December 31, December31, Current assets: Cash and cash equivalents $ 4 $ 2 Total current assets 4 2 Total Assets $ 4 $ 2 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued liabilities $ 9 $ 9 Loans from officers 5 - Total current liabilities 14 9 Stockholders’ equity (deficit): Common stock, without par value; 20,000,000 shares authorized; 12,367,633and 10,784,300 shares issued respectively Accumulated deficit ) ) Less treasury stock at cost, 354,300 shares ) ) Total stockholders’ equity (deficit) ) (7 ) Total Liabilities and Stockholders’ Equity (Deficit) $ 4 $ 2 The accompanying notes are an integral part of these statements. 13 RELIABILITY INCORPORATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Year ended December 31, Operating expenses: General and administrative $ 24 $ 32 Total cost and expenses 24 32 Loss before income taxes ) ) Provision for income taxes - - Net Loss $ ) $ ) Basic and diluted loss per share: $ Nil $ Nil Weighted average shares: Basic Diluted The accompanying notes are an integral part of these statements. 14 RELIABILITY INCORPORATED STATEMENTS OF STOCKHOLDERS’ EQUITY (DEFICIT) (In thousands) Common Stock Treasury Stock (At Cost) Retained Earnings Total Stockholders’ Shares Amount Shares Amount (Deficit) Equity (Deficit) Balance at December 31, 2009 $ (354 ) $ ) $ ) $
